Exhibit 99.1 3756 Central Avenue Riverside, CA 92506 (951) 686-6060 PROVIDENT FINANCIAL HOLDINGS REPORTS THIRD QUARTER FISCAL 2012 EARNINGS Net Income Increases by 26% (Sequential Quarter) Net Interest Margin Increases by Six Basis Points Core Deposits (Transaction Accounts) Increase by 9% Non-Performing Assets Decline by 33% Net Charge-Offs Decline by 17% Repurchased 180,733 Shares of Common Stock Riverside, Calif. – April 26, 2012 – Provident Financial Holdings, Inc. (“Company”), NASDAQ GS: PROV, the holding company for Provident Savings Bank, F.S.B. (“Bank”), today announced third quarter earnings for the fiscal year ending June 30, 2012. For the quarter ended March 31, 2012, the Company reported net income of $2.33 million, or $0.21 per diluted share (on 11.19 million average shares outstanding), compared to net income of $2.34 million, or $0.20 per diluted share (on 11.43 million average shares outstanding), in the comparable period a year ago.The slight decrease in net income for the third quarter of fiscal 2012 was primarily attributable to an increase of $3.18 million in compensation expenses and a decrease of $1.09 million in the gain on sale of premises and equipment, largely offset by an increase of $3.46 million in the gain Page 1 of 22 on sale of loans and a decrease of $1.07 million in the provision for loan losses, compared to the comparable period one year ago. “Overall, we are pleased with our current operating results although we are always looking for ways to improve.We are well-positioned for growth but have been limited to some degree because the economic recovery has progressed very slowly,” said Craig G. Blunden, Chairman and Chief Executive Officer of the Company.“The mortgage banking business remains strong and we are effectively executing on our strategy to increase the percentage of our mortgage business from the retail channel.” As of March 31, 2012, the Bank exceeded all regulatory capital requirements with Tier 1 leverage, Tier 1 risk-based and Total risk-based capital ratios of 10.75 percent, 17.76 percent and 19.03 percent, respectively.As of June 30, 2011, these ratios were 10.53 percent, 16.30 percent and 17.56 percent, respectively.For each of these periods, the Bank’s capital ratios exceeded the minimum required ratios to be deemed “well-capitalized” (5.00 percent for Tier 1 leverage, 6.00 percent for Tier 1 risk-based and 10.00 percent for Total risk-based capital ratios). Return on average assets for the third quarter of fiscal 2012 increased to 0.73 percent from 0.69 percent for the same period of fiscal 2011, while return on average stockholders’ equity for the third quarter of fiscal 2012 decreased to 6.50 percent from 6.79 percent for the comparable period of fiscal 2011. On a sequential quarter basis, the third quarter net income of fiscal 2012 reflects a 26 percent increase from net income of $1.85 million in the second quarter of fiscal 2012.The increase in net income in the third quarter of fiscal 2012 was primarily attributable to an increase of $4.24 million in the gain on sale of loans, partly offset by an increase of Page 2 of 22 $1.97 million in compensation expenses as compared to the second quarter of fiscal 2012.Diluted earnings per share for the third quarter of fiscal 2012 increased by 31% to $0.21 per share from $0.16 per share in the second quarter of fiscal 2012.Return on average assets increased to 0.73 percent for the third quarter of fiscal 2012 from 0.57 percent in the second quarter of fiscal 2012; and return on average stockholders’ equity for the third quarter of fiscal 2012 was 6.50 percent, compared to 5.16 percent for the second quarter of fiscal 2012. For the nine months ended March 31, 2012, net income decreased to $6.50 million from $11.12 million in the comparable period ended March 31, 2011; and diluted earnings per share for the nine months ended March 31, 2012 decreased to $0.57 from $0.98 for the comparable nine-month period last year.The return on average assets for the nine months ended March 31, 2012 decreased to 0.67 percent from 1.08 percent for the comparable nine-month period a year earlier.The return on average stockholders’ equity for the nine months ended March 31, 2012 decreased to 6.06 percent from 11.04 percent for the comparable nine-month period a year earlier. Net interest income before the provision for loan losses decreased $196,000, or two percent, to $8.98 million in the third quarter of fiscal 2012 from $9.17 million for the same quarter of fiscal 2011, due to a decrease of $51.7 million, or four percent, to $1.24 billion in average earning assets, partly offset by a six basis point increase in the net interest margin.Non-interest income increased $2.65 million, or 31 percent, to $11.31 million in the third quarter of fiscal 2012 from $8.66 million in the same quarter of fiscal 2011.Non-interest expenses increased $3.59 million, or 33 percent, to $14.60 million in the third quarter of fiscal 2012 from $11.01 million in the same quarter in fiscal 2011. Page 3 of 22 The increases in non-interest income and non-interest expense relate primarily to mortgage banking operations. The average balance of loans outstanding, including loans held for sale, decreased by $24.2 million, or two percent, to $1.04 billion in the third quarter of fiscal 2012 as compared to the same quarter of fiscal 2011.The average yield on loans receivable decreased by 46 basis points to 4.71 percent in the third quarter of fiscal 2012 from an average yield of 5.17 percent in the same quarter of fiscal 2011.The decrease in the average loan yield was primarily attributable to payoffs of loans which had a higher yield than the average yield of loans held for investment, adjustable rate loans repricing to lower current market interest rates and the higher average balance of loans held for sale with a lower average yield.The average balance of loans held for sale in the third quarter of fiscal 2012 was $199.1 million as compared to $138.1 million in the same quarter last year; and the average yield was 3.93% and 4.27%, respectively.Loans originated and purchased for investment in the third quarter of fiscal 2012 totaled $11.6 million, consisting primarily of multi-family and commercial real estate loans.The outstanding balance of “preferred loans” (multi-family, commercial real estate, construction and commercial business loans) decreased by $36.4 million, or eight percent, to $393.1 million at March 31, 2012 from $429.5 million at March 31, 2011.There were no construction loans outstanding at March 31, 2012, compared to $400,000 outstanding at March 31, 2011.The percentage of preferred loans to total loans held for investment at March 31, 2012 increased slightly to 46 percent from 45 percent at March 31, 2011.Loan principal payments received in the third quarter of fiscal 2012 were $26.8 million, compared to $19.7 million in the same quarter of fiscal 2011.In addition, real estate Page 4 of 22 acquired in the settlement of loans (real estate owned), gross of any allowances, in the third quarter of fiscal 2012 declined to $7.2 million, compared to $10.6 million in the same quarter of fiscal 2011. The average balance of investment securities decreased by $4.8 million, or 17 percent, to $23.8 million in the third quarter of fiscal 2012 from $28.6 million in the same quarter of fiscal 2011.The decrease was attributable primarily to $3.6 million of principal payments received on mortgage-backed securities during the last 12 months.The average yield on investment securities decreased 47 basis points to 2.12 percent in the third quarter of fiscal 2012 from 2.59 percent in the same quarter of fiscal 2011.The decline in average yield was primarily attributable to the downward repricing of adjustable rate mortgage-backed securities. In February 2012, the Federal Home Loan Bank (“FHLB”) – San Francisco announced a partial redemption of excess capital stock held by member banks and a cash dividend.As a result, a total of $1.2 million of excess capital stock was redeemed at par and a $30,000 cash dividend was received by the Bank in the third quarter of fiscal 2012.This is comparable to the same quarter last year when the Bank received a $1.2 million stock redemption and a $22,000 cash dividend. The average balance of the Company’s interest-earning deposits, primarily cash with the Federal Reserve Bank of San Francisco, decreased $17.9 million, or 11 percent, to $149.5 million in the third quarter of fiscal 2012 from $167.4 million in the same quarter of fiscal 2011.The Bank maintains high levels of cash and cash equivalents in response to the uncertain operating environment and to fund its mortgage banking operations.The decrease in the average balance was due primarily to the utilization of Page 5 of 22 the funds for a higher average balance of loans held for sale.The average yield earned on interest-earning deposits was 0.25% in the third quarter of fiscal 2012, much lower than the yield that could have been earned if the excess liquidity was deployed in loans or investment securities. Average deposits increased $22.2 million, or two percent, to $960.0 million in the third quarter of fiscal 2012 from $937.8 million in the same quarter of fiscal 2011.The average cost of deposits decreased by 20 basis points to 0.84 percent in the third quarter of fiscal 2012 from 1.04 percent in the same quarter last year, primarily due to higher costing time deposits repricing to lower current market interest rates and a reduction in rates paid on transaction account balances (“core deposits”).Core deposits increased by $43.2 million, or nine percent, to $513.5 million at March 31, 2012 from $470.3 million at March 31, 2011, consistent with the Bank’s strategy to decrease the percentage of time deposits in its deposit base and to increase the percentage of lower cost checking and savings accounts.Time deposits decreased $15.4 million, or three percent, to $461.3 million at March 31, 2012 from $476.7 million at March 31, 2011.As of March 31, 2012, the remaining outstanding balance of brokered deposits was $12.2 million, compared to $19.6 million as of March 31, 2011. The average balance of borrowings, which consisted of FHLB – San Francisco advances, decreased $91.3 million, or 37 percent, to $157.4 million in the third quarter of fiscal 2012 and the average cost of advances decreased 24 basis points to 3.74 percent in the third quarter of fiscal 2012, compared to an average balance of $248.7 million and an average cost of 3.98 percent in the same quarter of fiscal 2011.The decrease in borrowings was primarily attributable to scheduled maturities. Page 6 of 22 The net interest margin during the third quarter of fiscal 2012 increased six basis points to 2.91 percent from 2.85 percent in the same quarter last year.The increase was primarily due to the decline in the average cost of liabilities outpacing the declining yield of interest-earning assets.The declining yield of interest-earning assets was attributable to the downward repricing of loans and investment securities, partly offset by a lower level of excess liquidity invested at a nominal yield.The decline in the average cost of liabilities was primarily due to the downward repricing of deposits to current market interest rates and a decline in the average cost of borrowings attributable primarily to the scheduled maturities during the period. During the third quarter of fiscal 2012, the Company recorded a provision for loan losses of $1.62 million, compared to the $2.69 million provision for loan losses during the same period of fiscal 2011 and the $1.13 million provision recorded in the second quarter of fiscal 2012 (sequential quarter). Non-performing assets, with underlying collateral primarily located in Southern California, decreased to $38.2 million, or 2.97 percent of total assets, at March 31, 2012, compared to $57.3 million, or 4.28 percent of total assets, at March 31, 2011 and $45.5 million, or 3.46 percent of total assets, at June 30, 2011.Non-performing loans at March 31, 2012 were primarily comprised of 88 single-family loans ($26.8 million); five commercial real estate loans ($3.3 million); four multi-family loans ($1.3 million); one other mortgage loan ($522,000); and seven commercial business loans ($218,000).Real estate owned acquired in the settlement of loans at March 31, 2012 was comprised of 20 single-family properties ($4.9 million), two commercial real estate properties ($356,000), one developed lot ($399,000) and four undeveloped lots ($385,000).Net charge-offs for Page 7 of 22 the quarter ended March 31, 2012 were $4.26 million or 1.64 percent (annualized) of average loans receivable, compared to $5.14 million or 1.94 percent (annualized) of average loans receivable for the quarter ended March 31, 2011 and $2.94 million or 1.02 percent (annualized) of average loans receivable for the quarter ended December 31, 2011 (sequential quarter). Classified assets at March 31, 2012 were $61.5 million, comprised of $13.3 million in the special mention category, $42.1 million in the substandard category and $6.1 million in real estate owned.Classified assets at June 30, 2011 were $66.6 million, comprised of $12.9 million in the special mention category, $45.4 million in the substandard category and $8.3 million in real estate owned. For the quarter ended March 31, 2012, six loans for $3.1 million were re-underwritten and modified from their original terms, and were identified as restructured loans.This compares to the same quarter last year when the Bank modified eight loans for $3.6 million.As of March 31, 2012, the outstanding balance of restructured loans was $28.5 million:20 loans are classified as pass, are not included in the classified asset totals described earlier and remain on accrual status ($8.3 million); four loans are classified as special mention and remain on accrual status ($4.9 million); and 45 loans are classified as substandard ($15.3 million total, with 43 of the 45 loans or $14.5 million on non-accrual status).As of March 31, 2012, $22.9 million, or 80 percent, of the restructured loans are current with respect to their payment status. The allowance for loan losses was $24.3 million at March 31, 2012, or 2.86 percent of gross loans held for investment, compared to $30.5 million at June 30, 2011, or 3.34 percent of gross loans held for investment.Management believes that, based on Page 8 of 22 currently available information, the allowance for loan losses is sufficient to absorb potential losses inherent in loans held for investment as of March 31, 2012. In compliance with the Office of the Comptroller of the Currency’s regulatory reporting requirements which do not recognize specific valuation allowances, the Bank modified its charge-off policy on impaired loans during the quarter ended March 31, 2012.Historically, the Bank established a specific valuation allowance for impaired loans at the time of impairment based upon the estimated fair value of the underlying collateral, less disposition costs, in comparison to the loan balance.The actual loan charge-off was not recorded until the foreclosure process was complete.Under the modified policy, losses on loans are charged-off in the period the loans, or portion thereof, are deemed uncollectible, generally after the loan becomes 180 days delinquent for real estate secured first trust deed loans and 120 days delinquent for commercial business or real estate secured second trust deed loans.The amount of the charge-off is determined by comparing the loan balance to the estimated fair value of the underlying collateral, less disposition costs, with the loan balance in excess of the estimated fair value charged-off against the allowance for loan losses.Both methods are acceptable under Generally Accepted Accounting Principles.The modification to the charge-off policy resulted in $990,000 of additional charge-offs in the third quarter of fiscal 2012 but had no impact to the allowance for loans losses or provision for loan losses because these charge-offs were timely identified in previous periods and were included in the Corporation’s loss experience as part of the evaluation of the allowance for loan losses in those prior periods. Page 9 of 22 Non-interest income increased to $11.31 million in the third quarter of fiscal 2012 compared to $8.7 million in the same period of fiscal 2011, primarily the result of a $3.46 million increase in the gain on sale of loans, partly offset by a $1.09 million gain on sale of premises and equipment in the same period of fiscal 2011, which was not replicated in fiscal 2012.On a sequential quarter basis, non-interest income increased $4.00 million, primarily the result of a $4.24 million increase in the gain on sale of loans. The gain on sale of loans increased to $10.14 million for the quarter ended March 31, 2012 from $6.68 million in the comparable quarter last year, reflecting the impact of a higher loan sale volume and a higher average loan sale margin.Total loan sale volume was $637.8 million in the quarter ended March 31, 2012, up 36% from $469.6 million in the comparable quarter last year.The average loan sale margin for mortgage banking was 165 basis points for the quarter ended March 31, 2012, compared to 142 basis points in the comparable quarter last year.The gain on sale of loans includes an unfavorable fair-value adjustment on loans held for sale and derivative financial instruments (commitments to extend credit, commitments to sell loans, commitments to sell mortgage-backed securities, and option contracts) that amounted to a net loss of $(1.31) million in the third quarter of fiscal 2012, as compared to a favorable fair-value adjustment that amounted to a net gain of $1.42 million in the same period last year.The gain on sale of loans for the third quarter of fiscal 2012 includes an $811,000 recourse provision for loans sold that are subject to repurchase, compared to a $1.24 million recovery from the recourse reserve in the comparable quarter of fiscal 2011.As of March 31, 2012, the recourse reserve for loans sold that are subject to repurchase was $5.9 million, up from $4.1 million at March 31, 2011 and $4.2 million at June 30, 2011. Page 10 of 22 In the third quarter of fiscal 2012, a total of $583.6 million of loans were originated and purchased for sale, 38 percent higher than $423.9 million for the same period last year, but seven percent lower than the $628.9 million in the second quarter of fiscal 2012 (sequential quarter).The loan origination volume remains favorable from a historical perspective as a result of continued liquidity in the secondary mortgage markets particularly in FHA/VA, Fannie Mae and Freddie Mac loan products and relatively low mortgage interest rates.Total loans sold during the quarter ended March 31, 2012 were $623.4 million, 45 percent higher than $430.9 million during the same quarter last year, but eight percent lower than the $674.3 million sold during the second quarter of fiscal 2012 (sequential quarter).Total loan originations (including loans originated and purchased for investment and loans originated and purchased for sale) were $595.2 million in the third quarter of fiscal 2012, an increase of 38 percent from $432.0 million in the same quarter of fiscal 2011, and eight percent lower than the $649.3 million in the second quarter of fiscal 2012 (sequential quarter). The sale and operations of real estate owned acquired in the settlement of loans resulted in a net loss of $(215,000) in the third quarter of fiscal 2012, as compared to a net loss of $(550,000) in the comparable period last year.Twenty-four real estate owned properties were sold in the quarter ended March 31, 2012 compared to 39 real estate owned properties sold in the same quarter last year.Eighteen real estate owned properties were acquired in the settlement of loans during the third quarter of fiscal 2012, compared to 25 real estate owned properties acquired in the settlement of loans in the comparable period last year.As of March 31, 2012, the real estate owned balance was Page 11 of 22 $6.1 million (26 properties), compared to $10.7 million (64 properties) at March 31, 2011 and $8.3 million (54 properties) at June 30, 2011. Non-interest expenses increased to $14.60 million in the third quarter of fiscal 2012 from $11.01 million in the same quarter last year, primarily as a result of an increase in compensation, premises and equipment, professional, sales and marketing and other operating expenses, partly offset by lower deposit insurance premiums resulting from an improvement in the Bank’s risk category rating and the change in methodology of calculating the premium.The increase in compensation and other operating expenses was due primarily to mortgage banking loan production; and the increase in premises and equipment was due primarily to increases in maintenance costs and office lease expenses. The Company’s efficiency ratio increased to 72 percent in the third quarter of fiscal 2012 from 62 percent in the third quarter of fiscal 2011.The increase was the result of an increase in non-interest expense and a decrease in net interest income, partly offset by an increase in non-interest income. The Company’s tax provision was $1.73 million for the third quarter of fiscal 2012, down slightly from $1.80 million in the same quarter last year.The effective income tax rate for the quarter ended March 31, 2012 was 42.7 percent as compared to 43.5 percent in the same quarter last year.The Company believes that the tax provision recorded in the third quarter of fiscal 2012 reflects its current income tax obligations. The Company repurchased 180,733 shares of its common stock during the quarter ended March 31, 2012 at an average cost of $10.18 per share.As of March 31, 2012, a total of 512,403 shares have been purchased (at an average cost of $9.47 per share), or 90% of the shares authorized in the July 2011 stock repurchase plan, leaving 58,529 Page 12 of 22 shares available for future purchases.Additionally, on April 19, 2012, the Company announced the April 2012 five percent (5%) stock repurchase plan which will become effective at the earlier of July 21, 2012 or the completion of the July 2011 stock repurchase plan. The Bank currently operates 14 retail/business banking offices in Riverside County and San Bernardino County (Inland Empire) with the 15th office preliminarily scheduled to open in June 2012 in La Quinta, California.Provident Bank Mortgage operates wholesale loan production offices in Pleasanton and Rancho Cucamonga, California and retail loan production offices in City of Industry, Escondido, Fairfield, Glendora, Hermosa Beach, Pleasanton, Rancho Cucamonga (2), Riverside (4), Roseville and San Rafael, California. The Company will host a conference call for institutional investors and bank analysts on Friday, April 27, 2012 at 9:00 a.m. (Pacific) to discuss its financial results.The conference call can be accessed by dialing 1-800-288-8960 and requesting the Provident Financial Holdings Earnings Release Conference Call.An audio replay of the conference call will be available through Friday, May 11, 2012by dialing 1-800-475-6701 and referencing access code number 245701. For more financial information about the Company please visit the website at www.myprovident.com and click on the “Investor Relations” section. Safe-Harbor Statement This press release and the conference call noted above contain statements that the Company believes are “forward-looking statements.” These statements relate to the Company’s financial condition, results of operations, plans, objectives, future performance or business. You should not place undue reliance on these statements, as they are subject to risks and uncertainties. When considering these forward-looking statements, you should keep in mind these risks and uncertainties, as well as any cautionary statements the Company may make.Moreover, you should treat Page 13 of 22 these statements as speaking only as of the date they are made and based only on information then actually known to the Company. There are a number of important factors that could cause future results to differ materially from historical performance and these forward-looking statements. Factors which could cause actual results to differ materially include, but are not limited tothe credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market areas; secondary market conditions for loans and our ability to sell loans in the secondary market; results of examinations of us by the Board of Governors of the Federal Reserve System and our bank subsidiary by the Office of Comptroller of the Currency or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; our ability to attract and retain deposits; further increases in premiums for deposit insurance; our ability to control operating costs and expenses; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risk associated with the loans on our balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; computer systems on which we depend could fail or experience a security breach;our ability to retain key members of our senior management team; costs and effects of litigation, including settlements and judgments; our ability to implement our branch expansion strategy; our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we have acquired or may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; our ability to pay dividends on our common stock; adverse changes in the securities markets;inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described in the Company’s reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended June 30, 2011. Contacts: Craig G. Blunden Donavon P. Ternes Chairman and President, Chief Operating Officer, Chief Executive Officer and Chief Financial Officer Page 14 of 22 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Financial Condition (Unaudited –In Thousands, Except Share Information) March 31, June 30, Assets Cash and cash equivalents $ $ Investment securities – available for sale at fair value Loans held for investment, net of allowance for loan losses of $24,260 and $30,482, respectively Loans held for sale, at fair value Accrued interest receivable Real estate owned, net FHLB – San Francisco stock Premises and equipment, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Non interest-bearing deposits $ $ Interest-bearing deposits Total deposits Borrowings Accounts payable, accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value (2,000,000 shares authorized; none issued and outstanding) - - Common stock, $.01 par value (40,000,000 and 40,000,000 shares authorized, respectively; 17,619,865 and 17,610,865 shares issued, respectively; 11,013,972 and 11,418,654 shares outstanding, respectively) Additional paid-in capital Retained earnings Treasury stock at cost (6,605,893 and 6,192,211 shares, respectively) ) ) Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Page 15 of 22 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Financial Condition – Sequential Quarter (Unaudited –In Thousands, Except Share Information) March 31, December 31, Assets Cash and cash equivalents $ $ Investment securities – available for sale at fair value Loans held for investment, net of allowance for loan losses of $24,260 and $26,901, respectively Loans held for sale, at fair value Accrued interest receivable Real estate owned, net FHLB – San Francisco stock Premises and equipment, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Non interest-bearing deposits $ $ Interest-bearing deposits Total deposits Borrowings Accounts payable, accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value (2,000,000 shares authorized; none issued and outstanding) - - Common stock, $.01 par value (40,000,000 and 40,000,000 shares authorized, respectively; 17,619,865 and 17,610,865 shares issued, respectively; 11,013,972 and 11,175,761 shares outstanding, respectively) Additional paid-in capital Retained earnings Treasury stock at cost (6,605,893 and 6,435,104 shares, respectively) ) ) Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Page 16 of 22 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited - In Thousands, Except Earnings Per Share) Quarter Ended March 31, Nine Months Ended March 31, Interest income: Loans receivable, net $ Investment securities FHLB – San Francisco stock 30 22 68 88 Interest-earning deposits 93 Total interest income Interest expense: Checking and money market deposits Savings deposits Time deposits Borrowings Total interest expense Net interest income, before provision for loan losses Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Loan servicing and other fees Gain on sale of loans, net Deposit account fees Loss on sale and operations of real estate owned acquired in the settlement of loans ) Gain on sale of premises and equipment - - Card and processing fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Equipment Professional expenses Sales and marketing expenses Deposit insurance and regulatory assessments Other Total non-interest expense Income before taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Cash dividends per share $ Page 17 of 22 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Operations – Sequential Quarter (Unaudited – In Thousands, Except Share Information) Quarter Ended March 31, December 31, Interest income: Loans receivable, net $ $ Investment securities FHLB – San Francisco stock 30 20 Interest-earning deposits 93 37 Total interest income Interest expense: Checking and money market deposits Savings deposits Time deposits Borrowings Total interest expense Net interest income, before provision for loan losses Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Loan servicing and other fees Gain on sale of loans, net Deposit account fees (Loss) gain on sale and operations of real estate owned acquired in the settlement of loans, net ) 77 Card and processing fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Equipment Professional expenses Sales and marketing expenses Deposit insurance premiums and regulatory assessments Other Total non-interest expense Income before taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Cash dividends per share $ $ Page 18 of 22 PROVIDENT FINANCIAL HOLDINGS, INC. Financial Highlights (Unaudited - Dollars in Thousands, Except Share Information ) Quarter Ended March 31, Nine Months Ended March 31, SELECTED FINANCIAL RATIOS: Return on average assets % Return on average stockholders’ equity % Stockholders’ equity to total assets % Net interest spread % Net interest margin % Efficiency ratio % Average interest-earning assets to average interest-bearing liabilities % SELECTED FINANCIAL DATA: Basic earnings per share $ Diluted earnings per share $ Book value per share $ Shares used for basic EPS computation Shares used for diluted EPS computation Total shares issued and outstanding LOANS ORIGINATED AND PURCHASED FOR SALE: Retail originations $ Wholesale originations and purchases Total loans originated and purchased for sale $ LOANS SOLD: Servicing released $ Servicing retained Total loans sold $ As of As of As of As of As of 03/31/12 12/31/11 09/30/11 06/30/11 03/31/11 ASSET QUALITY RATIOS AND DELINQUENT LOANS: Recourse reserve for loans sold $ Allowance for loan losses $ Non-performing loans to loans held for investment, net % Non-performing assets to total assets % Allowance for loan losses to gross non- performing loans % Allowance for loan losses to gross loans held for investment % Net charge-offs to average loans receivable (annualized) % Non-performing loans $ Loans 30 to 89 days delinquent $ Page 19 of 22 PROVIDENT FINANCIAL HOLDINGS, INC. Financial Highlights (Unaudited) (Dollars in Thousands) Quarter Ended Quarter Ended Quarter Ended Quarter Ended Quarter Ended 03/31/12 12/31/11 09/30/11 06/30/11 03/31/11 Recourse provision (recovery) for loans sold $ ) Provision for loan losses $ Net charge-offs $ As of As of As of As of As of 03/31/12 12/31/11 09/30/11 06/30/11 03/31/11 REGULATORY CAPITAL RATIOS (BANK): Tier 1 leverage ratio 10.75% 10.68% 10.34% 10.53% 10.16% Tier 1 risk-based capital ratio 17.76% 16.96% 15.65% 16.30% 14.82% Total risk-based capital ratio 19.03% 18.21% 16.91% 17.56% 16.07% As of March 31, INVESTMENT SECURITIES: Balance Rate (1) Balance Rate (1) Available for sale (at fair value): U.S. government agency MBS $ % $ % U.S. government sponsored enterprise MBS Private issue collateralized mortgage obligations Total investment securities available for sale $ % $ % LOANS HELD FOR INVESTMENT: Single-family (1 to 4 units) $ % $ % Multi-family (5 or more units) Commercial real estate Construction - - Other mortgage Commercial business Consumer Total loans held for investment % % Deferred loan costs, net Allowance for loan losses ) ) Total loans held for investment, net $ $ Purchased loans serviced by others included above $ % $ % DEPOSITS: Checking accounts – non interest-bearing $ -
